112 F. Supp. 228 (1953)
GILBERT SHOE CO., Inc. et al.
v.
RUMPF PUB. CO.
Civ. A. No. 52-979.
United States District Court D. Massachusetts.
May 7, 1953.
George Bernstein, Lowell, Mass., for plaintiff.
Hubert C. Thompson, Boston, Mass., for defendant.
*229 FORD, District Judge.
There are two plaintiffs in this libel action, a corporation and an individual alleged to be president, treasurer, and general manager of the corporation. The action is based on the alleged publication by defendant in its trade magazine of the statement that: "Gilbert Shoe Co., Inc., Haverhill shoe manufacturer, has filed petition for receivership, it is reported." Defendant moves that the action of the individual plaintiff be dismissed for failure to state a claim upon which relief can be granted.
The allegedly libelous statement involved here refers solely to the plaintiff corporation and not to the individual plaintiff. It is essential in an action for libel that the publication of the libel should be of or concerning the plaintiff. Hanson v. Globe Newspaper Co., 159 Mass. 293, 294, 34 N.E. 462, 20 L.R.A. 856. One who is not himself libeled cannot recover even though he has been injured by the libel published concerning another. Security Sales Agency v. A. S. Abell Co., D.C., 205 F. 941. In particular, an officer or stockholder of a corporation who is not personally libeled has no right to recover for a libel published of the corporation. McBride v. Crowell-Collier Pub. Co., 5 Cir., 196 F.2d 187, 189; Finnish Temperance Society Sovittaja v. Finnish Socialistic Pub. Co., 238 Mass. 345, 354, 130 N.E. 845.
Motion to dismiss is allowed.